
	
		I
		111th CONGRESS
		1st Session
		H. R. 561
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2009
			Ms. Markey of
			 Colorado (for herself, Ms.
			 Bean, and Mr. Hodes)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  5-year carryback of certain net operating losses, and for other
		  purposes.
	
	
		1.Carryback of certain net
			 operating losses allowed for 5 years; temporary suspension of 90 percent AMT
			 limit
			(a)Five-year
			 carryback of net operating lossesSubparagraph (H) of section 172(b)(1) of
			 the Internal Revenue Code of 1986 is amended to read as follows:
				
					(H)Temporary 5-year
				carryback of lossesIn the
				case of a net operating loss for any taxable year ending during 2001, 2002,
				2008, or 2009, subparagraph (A)(i) shall be applied by substituting
				5 for 2 and subparagraph (F) shall not
				apply.
					.
			(b)Temporary
			 Suspension of 90 Percent Limit on Certain NOL Carrybacks and
			 Carryovers
				(1)In
			 generalSubsection (d) of
			 section 56 of such Code is amended by adding at the end the following new
			 paragraph:
					
						(3)Additional
				adjustmentsFor purposes of
				paragraph (1)(A), the amount described in clause (I) of paragraph (1)(A)(ii)
				shall be increased by the amount of the net operating loss deduction allowable
				for the taxable year under section 172 attributable to the sum of—
							(A)carrybacks of net operating losses from
				taxable years ending during 2008 and 2009, and
							(B)carryovers of net operating losses to
				taxable years ending during 2008 or
				2009.
							.
				(2)Conforming
			 amendmentSubclause (I) of
			 section 56(d)(1)(A)(i) of such Code is amended by inserting amount of
			 such before deduction described in clause
			 (ii)(I).
				(c)Effective
			 dates
				(1)Subsection
			 (a)
					(A)In
			 generalExcept as provided in
			 subparagraph (B), the amendments made by subsection (a) shall apply to net
			 operating losses arising in taxable years ending in 2008 or 2009.
					(B)ElectionIn the case of an taxpayer with a net
			 operating loss for a taxable year ending during 2008—
						(i)any election made under section 172(b)(3)
			 of the Internal Revenue Code of 1986 may (notwithstanding such section) be
			 revoked before November 1, 2009, and
						(ii)any election made under section 172(j) of
			 such Code shall (notwithstanding such section) be treated as timely made if
			 made before November 1, 2009.
						(2)Subsection
			 (b)The amendments made by subsection (b) shall
			 apply to taxable years ending after December 31, 1997.
				
